Citation Nr: 1715220	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-40 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Entitlement to an increased initial rating for a thoracic spine compression disability, evaluated as noncompensable prior to August 13, 2013 and 10 percent thereafter.  

3.  Entitlement to an increased initial rating for radiculopathy, right lower extremity, evaluated as 10 percent disabling from July 8, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Griffin, Counsel




INTRODUCTION

The Veteran had active service from September 2004 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Winston-Salem, North Carolina, Regional Office.  

The Board previously remanded this appeal in May 2015 and it has been returned for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the August 2016 VA audiological examination is not adequate for rating purposes.  After reporting relevant audiological findings the examiner explicitly noted the reported findings were inadequate for rating purposes, based on the Veteran's past audiological findings.  Accordingly, the Board must supplement the medical evidence of record to obtain an adequate basis to evaluate the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In the report the VA audiological examination, the examiner must fully describe the functional effects caused by the Veteran's hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

The Board has reviewed the Veteran's most recent October 2016 VA back examination findings and concludes the reported findings do not meet the specifications of Correia v. McDonald, 28 Vet. App. 158 (2016).  Significantly, the October 2016 examination report does not provide a clear indication of the back range of motion findings that were obtained on active versus passive motion nor range of motion findings in weight-bearing and nonweight-bearing.  Id.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating further examination is necessary under 38 C.F.R. § 3.159(c)(4) (2016)

The record suggests the Veteran receives regular VA audiological and back treatment, but records dated since August 2016 have not been associated with the claims folder. Additionally, while not definitive, the record suggests that the Veteran may also receive private treatment for the aforementioned disabilities, but the record does not reflect an adequate attempt to obtain relevant and reasonably identified private treatment records. 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016). On remand, attempts to obtain these records must be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private left ear hearing impairment and thoracic spine compression treatment, hospitalization or evaluation.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Also obtain all outstanding VA left ear hearing impairment and thoracic spine compression treatment or hospitalization records, dated since August 2016 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.  

2.  After receipt of all additional records, schedule the Veteran for an appropriate VA audiological examination in connection with his left ear hearing loss claim.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  Also, the examiner should fully describe the functional effects of the Veteran's hearing loss disability.  The examiner should also attempt to reconcile current examination findings with August 2016 VA examination findings.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

3.  After receipt of all additional records, schedule the Veteran for an appropriate VA orthopedic examination in connection with his thoracic spine compression disability claim.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

Examination findings pertinent to the thoracic spine compression must be reported to allow for application of VA rating criteria for musculoskeletal disabilities.  The examiner must also comment on whether there is additional functional loss and/or limitation of motion due to pain during flare-ups and if so, this must be expressed in terms of estimated loss of range of motion, if possible.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If ankylosis is present, please so note.

The examiner must comment on whether there is any intervertebral disc syndrome and if so, whether there are any incapacitating episodes (doctor-prescribed bedrest) and the duration of such.

The examiner should also determine whether there are any adverse neurological abnormalities that are the result of the Veteran's disability.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis. 

All opinions must be supported by a detailed rationale in a typewritten report. 

4.  After completing the above and ensuring all VA examinations are adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

5.  Then, the Veteran's claims must be readjudicated based on the entirety of the evidence of record. If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




